Name: Commission Regulation (EEC) No 2813/84 of 4 October 1984 amending Regulation (EEC) No 525/82 as regards exports of olive oil to Poland
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 5 . 10 . 84 Official Journal of the European Communities No L 264/ 13 COMMISSION REGULATION (EEC) No 2813/84 of 4 October 1984 amending Regulation (EEC) No 525/82 as regards exports of olive oil to Poland whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 The following paragraph shall be added to Article 3 of Regulation (EEC) No 525/ 82 : 'However, Article 2 shall not apply to products for which evidence is furnished that a refund was fixed in advance before the entry into force of this Regu ­ lation .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 ( : ), and in particular Articles 1 1 ( 8 ) and 20 (3 ) thereof, Whereas Commission Regulation (EEC) No 525/82 ( !) introduced , for the sake of administrative efficiency, a derogation from Regulation (EEC) No 3172/80 (4), as last amended by Regulation (EEC) No 1 975/84 Q, by providing that exports to Poland of olive oil falling within subheading 15.07 A II b) c  ^e Common Customs Tariff do not require a certificate of the kind referred to in Article 15 of Regulation 'EEC) No 3172/80 ; whereas , for like reasons , account thould be taken of the special position of olive oil for ¢ 'hich a refund was fixed in advance before the entry i » &gt;t force of Regulation (EEC) No 525/82 ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 9 March 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 October 1984. For the Commission Poul DALSAGER Member of the Commission ( ! ) OJ No 1 72 , 30 . 9 . 1966 , p . 3025/ 66 . ( 2 ) OJ No L 208 , 3 . 8 . 1984 , p. 1 . (') OJ No L 63 , 6 . 3 . 1982 , p. 9 . ( 4 ) OJ No L 331 , 9 . 12 . 1980 . p. 27 . n 0 | No L 185 , 11 . 7 . 1984 , p . 17 .